Exhibit 10.1

 

Execution Version

 



 

 

AMENDMENT NO. 1

 

Dated as of July 31, 2020

 

to

 

AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT

 

Dated as of April 20, 2016

 

among

 

CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
a Delaware limited partnership,

 

THE OTHER OBLIGORS
party hereto,

 

THE PARITY LIEN REPRESENTATIVES
party hereto,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee

 



 

 

 

 

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT, dated
as of July 31, 2020 and effective as of the Amendment No. 1 Effective Date
(defined below) (this “Amendment”), by and among Calumet Specialty Products
Partners, L.P., a Delaware limited partnership (the “Parent”), each other
Obligor party hereto and Wilmington Trust, National Association, as collateral
trustee for the benefit of the Parity Lien Secured Parties (in such capacity and
together with its successors in such capacity, the “Collateral Trustee”).
Capitalized terms used but not otherwise defined in this Amendment have the
meanings specified in the Collateral Trust Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Parent, the other Obligors, the Parity Lien Representatives and the
Collateral Trustee are parties to that certain Amended and Restated Collateral
Trust Agreement dated as of April 20, 2016 (the “Collateral Trust Agreement”);

 

WHEREAS, the Parent, Calumet Finance Corp., a Delaware corporation (“Finance
Corp.”) and Wilmington Trust, National Association, as Trustee, were parties to
the Indenture dated as of April 20, 2016 (the “Prior Indenture”);

 

WHEREAS, the Parent and Finance Corp. have paid and performed in full the
Initial Notes and all other obligations under the Prior Indenture, and the Prior
Indenture has been discharged in accordance with the terms thereof;

 

WHEREAS, the Parent and Finance Corp. (collectively, the “Issuers”) have offered
each Eligible Holder (as defined in the Offering Memorandum (defined below)) of
the Issuers’ 7.625% Senior Notes due 2022 (the “Old Notes”) to exchange up to
$200 million aggregate principal amount of such Old Notes for up to $200 million
aggregate principal amount of the Issuers’ newly issued 9.25% Senior Secured
First Lien Notes due 2024 (the “New Notes”) in accordance with the Confidential
Offering Memorandum dated on or about July 6, 2020 (the “Offering Memorandum”);

 

WHEREAS, the New Notes will be issued by the Issuers pursuant to an Indenture
dated on or about August 5, 2020 (the “New Notes Indenture”), among the Issuers,
the subsidiaries of the Parent party thereto as Guarantors and Wilmington Trust,
National Association, as trustee (the “New Notes Indenture Trustee”);

 

WHEREAS, in connection with the New Notes and the exchange offer under the
Offering Memorandum, the Parent has requested that the Collateral Trustee and
the Parity Lien Debtholders agree to amend (a) the Collateral Trust Agreement as
provided in this Amendment and (b) the Security Agreement pursuant to Amendment
No. 1 to Second Amended and Restated Security and Pledge Agreement (the
“Security Agreement Amendment”);

 

WHEREAS, the Required Parity Lien Debtholders have delivered to the Collateral
Trustee the written Act of Parity Lien Debtholders attached hereto as Exhibit A,
pursuant to which the Required Parity Lien Debtholders have directed the
Collateral Trustee to execute and deliver this Amendment and the Security
Agreement Amendment;

 



 

 

 

WHEREAS, in connection with the foregoing, the Parent will, immediately after
the execution and delivery of this Amendment and the Security Agreement
Amendment (but prior to the Amendment No. 1 Effective Date), designate the New
Notes as Additional Parity Lien Debt to be effective immediately upon the
Amendment No. 1 Effective Date; and

 

WHEREAS, the parties hereto have agreed to make certain amendments to the
Collateral Trust Agreement as provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1 Amendments. The parties hereto hereby agree that the Collateral Trust
Agreement is, effective as of the Amendment No. 1 Effective Date (defined
below), hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Collateral
Trust Agreement attached hereto as Annex I. Notwithstanding the foregoing, if
the conditions precedent contained in Section 2 of this Amendment shall for any
reason fail to be satisfied or waived on or before August 31, 2020, the
amendments contemplated by this Amendment and this Section 1 shall be null, void
ab initio and of no force and effect.

 

Section 2 Conditions Precedent to Effectiveness of Amendment. This Amendment,
including the effectiveness of the amendments to the Collateral Trust Agreement
contained in Section 1 of this Amendment, shall become effective and the
provisions set forth in Section 1 of this Amendment shall become operative on
the date (the “Amendment No. 1 Effective Date”) on which the following
conditions precedent are satisfied or waived by each applicable party hereto:

 

(a) the Collateral Trustee shall have received executed counterparts to this
Amendment and the Security Agreement Amendment from each person respectively
party thereto;

 

(b) the Collateral Trustee shall have received from the Parent an executed copy
of the Additional Parity Lien Debt Certificate (including the executed copy of
the Reaffirmation Agreement to be attached thereto as Exhibit 1) dated on or
about the date hereof, pursuant to which the Parent will have designated the New
Notes as Parity Lien Debt under and in accordance with Section 3.8(b) of the
Collateral Trust Agreement;

 

(c) the Collateral Trustee shall have received from the Parent an executed copy
of an Officer’s Certificate dated on or about the date hereof, pursuant to which
the Parent will have certified that the Indebtedness under the New Notes is
permitted to be incurred and secured with a Parity Lien equally and ratably with
all other Parity Lien Debt;

 

(d) the Collateral Trustee shall have received from counsel to the Parent an
opinion letter addressing such matters as are required under Section 7.1(c) of
the Collateral Trust Agreement;

 



 

 

 

(e) the Collateral Trustee shall have received an executed copy of the New Notes
Indenture, which shall contain an Additional Secured Debt Designation in
accordance with the Collateral Trust Agreement;

 

(f) the Collateral Trustee shall have received evidence satisfactory to it that
the New Notes have been issued by the Issuers under the New Notes Indenture and
the transactions contemplated by the New Notes Indenture and the Offering
Memorandum have been consummated in accordance with their terms; and

 

(g) the Collateral Trustee shall have received an executed copy of a Collateral
Trust Joinder, executed by the New Notes Indenture Trustee as Parity Lien
Representative for the holders of the New Notes.

 

Section 3 Effect on Parity Lien Documents.

 

(a) Except as amended herein, the Collateral Trust Agreement, the Security
Agreement and each other Parity Lien Document shall remain in full force and
effect as originally executed, and nothing herein shall act as a waiver of any
of the Collateral Trustee’s or any Parity Lien Secured Party’s rights under the
Parity Lien Documents, as amended.

 

(b) This Amendment is and shall be a Parity Lien Document in all respects and
for all purposes of the Collateral Trust Agreement and each other Parity Lien
Document.

 

(c) Upon and after the execution of this Amendment by each of the parties hereto
and the effectiveness hereof on the Amendment No. 1 Effective Date, each
reference in the Collateral Trust Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Collateral Trust Agreement,
and each reference in the other Parity Lien Documents, including the Security
Agreement, to “the Collateral Trust Agreement”, “thereunder”, “thereof” or words
of like import referring to the Collateral Trust Agreement, shall mean and be a
reference to the Collateral Trust Agreement as amended hereby.

 

Section 4 UCC Financing Statements. Each party hereto hereby authorizes the
Parent or its designee to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto as the
Collateral Trustee may from time to time deem necessary or appropriate in order
to perfect and maintain the security interests granted by the Parent and each
other Obligor pursuant to the Security Agreement in connection with the
amendments in this Amendment and the Security Agreement Amendment.

 

Section 5 Concerning the Collateral Trustee. The Collateral Trustee assumes no
responsibility for the correctness of the recitals contained herein, and the
Collateral Trustee shall not be responsible or accountable in any way whatsoever
for or with respect to the validity, execution or sufficiency of this Amendment
and makes no representation with respect thereto. In entering into this
Amendment the Collateral Trustee shall be entitled to the benefit of every
provision of the Collateral Trust Agreement limiting the liability of, limiting
the obligations of, or affording rights, defenses, exculpations, benefits,
protections, privileges, immunities or indemnities to the Collateral Trustee as
if they were expressly set forth for the benefit of the Collateral Trustee
herein mutatis mutandis.

 



 

 

 

Section 6 Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Amendment.

 

Section 7 Counterparts. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Facsimile, .pdf or other electronic signatures on
counterparts of this Agreement shall be deemed original signatures with all
rights accruing thereto except in respect to any non-US entity from a
jurisdiction where original executed signatures are required.

 

Section 8 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN §§ 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers as of the date first above written
and effective on and as of the Amendment No. 1 Effective Date.

 

  COLLATERAL TRUSTEE:       WILMINGTON TRUST, NATIONAL ASSOCIATION,   a national
banking association           By: /s/ Jane Schweiger     Name: Jane Schweiger  
  Title: Vice President

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 

 

 

 

  OBLIGORS:       CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,   a Delaware
limited partnership             By: CALUMET GP, LLC,     a Delaware limited
liability company, its general partner               By: /s/ H. Keith Jennings  
    Name: H. Keith Jennings       Title: Executive Vice President and Chief
Financial Officer

 

  CALUMET OPERATING, LLC,   a Delaware limited liability company           By:
/s/ H. Keith Jennings     Name: H. Keith Jennings     Title: Executive Vice
President and Chief Financial Officer           CALUMET REFINING, LLC,   a
Delaware limited liability company           By: /s/ H. Keith Jennings     Name:
H. Keith Jennings     Title: Executive Vice President and Chief Financial
Officer

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



 

 

 

  CALUMET SHREVEPORT REFINING, LLC,   a Delaware limited liability company      
      By: CALUMET REFINING, LLC,     a Delaware limited liability company, its
sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

  CALUMET INTERNATIONAL, INC.,   a Delaware corporation           By: /s/ H.
Keith Jennings     Name: H. Keith Jennings     Title: Executive Vice President
and Chief Financial Officer

 

  CALUMET KARNS CITY REFINING, LLC,   a Delaware limited liability company      
      By: CALUMET REFINING, LLC,     a Delaware limited liability company, its
sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

  CALUMET FINANCE CORP.,   a Delaware corporation           By: /s/ H. Keith
Jennings     Name: H. Keith Jennings     Title: Executive Vice President and
Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



 

 

 

  CALUMET MISSOURI, LLC,   a Delaware limited liability company             By:
CALUMET REFINING, LLC,     a Delaware limited liability company, its sole member
              By: /s/ H. Keith Jennings       Name: H. Keith Jennings      
Title: Executive Vice President and Chief Financial Officer

 

  CALUMET COTTON VALLEY REFINING, LLC,   a Delaware limited liability company  
          By: CALUMET REFINING, LLC,     a Delaware limited liability company,
its sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

  CALUMET DICKINSON REFINING, LLC,   a Delaware limited liability company      
      By: CALUMET REFINING, LLC,     a Delaware limited liability company, its
sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



 

 

 

  CALUMET PRINCETON REFINING, LLC,   a Delaware limited liability company      
      By: CALUMET REFINING, LLC,     a Delaware limited liability company, its
sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

  CALUMET BRANDED PRODUCTS, LLC,   a Delaware limited liability company        
  By: /s/ H. Keith Jennings     Name: H. Keith Jennings     Title: Executive
Vice President and Chief Financial Officer

 

  BEL-RAY COMPANY, LLC,   a Delaware limited liability company             By:
CALUMET BRANDED PRODUCTS, LLC,     a Delaware limited liability company, its
sole member               By: /s/ H. Keith Jennings       Name: H. Keith
Jennings       Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



 

 

 

  KURLIN COMPANY, LLC,   a Delaware limited liability company             By:
CALUMET INTERNATIONAL, INC.,     a Delaware corporation, its sole member        
      By: /s/ H. Keith Jennings       Name: H. Keith Jennings       Title:
Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 

 

 

 

EXHIBIT A

 

ACT OF PARITY LIEN DEBTHOLDERS

 

pursuant to

 

AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT

 

This ACT OF PARITY LIEN DEBTHOLDERS, effective as of July 31, 2020 (this
“Consent”), is made by the undersigned holders of Parity Lien Debt who
collectively hold at least a majority in aggregate principal amount of all
Parity Lien Debt outstanding on the date hereof.

 

WHEREAS, Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (the “Parent”), certain other Obligors, certain Parity Lien
Representatives and Wilmington Trust, National Association, as collateral
trustee for the benefit of the Parity Lien Secured Parties (in such capacity and
together with its successors in such capacity, the “Collateral Trustee”) are
parties to that certain Amended and Restated Collateral Trust Agreement dated as
of April 20, 2016 (as amended, supplemented or otherwise modified and in effect
on the date hereof, the “Collateral Trust Agreement”);

 

WHEREAS, the Parent, Calumet Finance Corp., a Delaware corporation (“Finance
Corp.”), Calumet Refining, LLC, a Delaware limited liability company (f/k/a
Calumet Lubricants Co., Limited Partnership, an Indiana limited partnership)
(“Calumet Refining”), certain other subsidiaries of the Parent, and the
Collateral Trustee for the benefit of the Parity Lien Secured Parties are
parties to that certain Second Amended and Restated Security and Pledge
Agreement dated as of April 20, 2016 (as amended, supplemented or otherwise
modified and in effect on the date hereof, the “Security Agreement”);

 

WHEREAS, the Parent and Finance Corp. (collectively, the “Issuers”) have offered
each Eligible Holder (as defined in the Offering Memorandum (defined below)) of
the Issuers’ 7.625% Senior Notes due 2022 (the “Old Notes”) to exchange up to
$200 million aggregate principal amount of such Old Notes for up to $200 million
aggregate principal amount of the Issuers’ newly issued 9.25% Senior Secured
First Lien Notes due 2024 (the “New Notes”) pursuant to the Confidential
Offering Memorandum dated on or about July 6, 2020 (the “Offering Memorandum”);

 

WHEREAS, in connection with the New Notes and the exchange offer of the Issuers
under the Offering Memorandum, the Parent has requested that the undersigned
holders of Parity Lien Debt (constituting Required Parity Lien Debtholders)
direct the Collateral Trustee to execute and deliver (a) Amendment No. 1 to
Amended and Restated Collateral Trust Agreement in the form attached hereto as
Exhibit A (the “CTA Amendment”), and (b) Amendment No. 1 to Second Amended and
Restated Security and Pledge Agreement in the form attached hereto as Exhibit B
(the “Security Agreement Amendment”), each of which will become effective
immediately upon the issuance of the New Notes and the consummation of the
transactions contemplated by the exchange offer in accordance with the Offering
Memorandum (the “New Notes Issuance Effectiveness”);

 

WHEREAS, BP Products North America Inc. constitutes the sole Required Parity
Lien Debtholder as of the date hereof;

 



  

 

 

WHEREAS, the Parent has delivered this Consent to the other Parity Lien
Debtholders and requested that the other Parity Lien Debtholders execute and
deliver this Consent to the Collateral Trustee, but the execution by the other
Parity Lien Debtholders of this Consent is not required under the Collateral
Trust Agreement for this Consent to be effective;

 

WHEREAS, in connection with the foregoing, the Parent will, immediately after
the execution and delivery (but before the effectiveness) of the CTA Amendment
and the Security Agreement Amendment, designate the New Notes as Additional
Parity Lien Debt to be effective immediately upon the New Notes Issuance
Effectiveness.

 

NOW, THEREFORE, the undersigned holders of Parity Lien Debt hereby agree as
follows:

 

1. Defined Terms. Unless otherwise defined in this Consent, each capitalized
term used but not otherwise defined in this Consent has the meaning given to
such term in the Collateral Trust Agreement.

 

2. Agreement and Direction. The undersigned Required Parity Lien Debtholder
hereby directs the Collateral Trustee to execute and deliver the CTA Amendment
and the Security Agreement Amendment.

 

3. Act of Parity Lien Debtholders. The undersigned holders of Parity Lien Debt
hereby confirm this Consent is delivered to the Collateral Trustee by or with
the written consent of the holders of Parity Lien Debt representing the Required
Parity Lien Debtholders.

 

4. Effect on Documents. Except as amended by the CTA Amendment and the Security
Agreement Amendment, the Collateral Trust Agreement, the Security Agreement,
each other Parity Lien Security Document and each Secured Hedge Agreement shall
remain in full force and effect as originally executed, and nothing herein shall
act as a waiver of any Parity Lien Secured Party’s rights under the Collateral
Trust Agreement, the Security Agreement, any other Parity Lien Security Document
or any Secured Hedge Agreement.

 

5. Headings. Headings herein are for convenience only and shall not be relied
upon in interpreting or enforcing this Consent.

 

6. Counterparts. This Consent may be executed in any number of counterparts, all
of which when taken together shall constitute one and the same instrument and
any of the parties hereto may execute this Consent by signing any such
counterpart.

 

7. Governing Law. THIS CONSENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN §§ 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[remainder of page intentionally left blank]

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their duly authorized officers on the respective dates specified
below effective on the date specified on the first page of this document.

 



  REQUIRED PARITY LIEN DEBTHOLDER:         BP Products North America Inc.      
        By: /s/ Stephanie Curulewski     Name:  Stephanie Curulewski     Title:
Vice President

 

[Signature Page to Act of Parity Lien Debtholders]

 



  

 

 

  BP ENERGY COMPANY             By: /s/ Mark A. Galicia   Name:  Mark A. Galicia
  Title: Attorney-In-Fact      

 

[Signature Page to Act of Parity Lien Debtholders]

 



  

 

 

EXHIBIT A

 

FORM OF
AMENDMENT NO. 1 TO AMENDED AND RESTATED
COLLATERAL TRUST AGREEMENT

 

(to be attached)

 



  

 

 

EXHIBIT B

 

FORM OF
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
SECURITY AND PLEDGE AGREEMENT

 

(to be attached)

  

 

 

 

ANNEX I

 

COLLATERAL TRUST AGREEMENT AMENDMENTS

 

Execution Version

 

AMENDED AND RESTATED

COLLATERAL TRUST AGREEMENT

 

Dated as of April 20, 2016

 

among

 

CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
a limited partnership organized under the laws of the State of Delaware,

 

THE OTHER OBLIGORS
from time to time party hereto,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee,

 

THE OTHER PARITY LIEN REPRESENTATIVES
from time to time party hereto,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 2 Section 1.1 Defined Terms 2
Section 1.2 Rules of Interpretation 14       ARTICLE 2 THE TRUST ESTATE 15
Section 2.1 Declaration of Trust 15 Section 2.2 Collateral Shared Equally and
Ratably 16 Section 2.3 Identical Liens 16       ARTICLE 3 OBLIGATIONS AND POWERS
OF COLLATERAL TRUSTEE 16 Section 3.1 Appointment and Undertaking of the
Collateral Trustee 16 Section 3.2 Release or Subordination of Liens 17 Section
3.3 Enforcement of Liens 18 Section 3.4 Application of Proceeds 18 Section 3.5
Powers of the Collateral Trustee 20 Section 3.6 Documents and Communications 20
Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien Obligations
20 Section 3.8 Additional Parity Lien Debt 21       ARTICLE 4 OBLIGATIONS
ENFORCEABLE BY THE OBLIGORS 23 Section 4.1 Release of Liens on Collateral 23
Section 4.2 Delivery of Copies to Parity Lien Representatives 25 Section 4.3
Collateral Trustee not Required to Serve, File or Record 25 Section 4.4 Release
of Liens in Respect of Notes 25 Section 4.5 Release of Liens in Respect of any
Series of Parity Lien Debt other than the Notes 25       ARTICLE 5 IMMUNITIES OF
THE COLLATERAL TRUSTEE 26 Section 5.1 No Implied Duty 26 Section 5.2 Appointment
of Agents and Advisors 26 Section 5.3 Other Agreements 26 Section 5.4
Solicitation of Instructions 27 Section 5.5 Limitation of Liability 27 Section
5.6 Documents in Satisfactory Form 27 Section 5.7 Entitled to Rely 28 Section
5.8 Parity Lien Debt Default 28 Section 5.9 Actions by Collateral Trustee 28
Section 5.10 Security or Indemnity in favor of the Collateral Trustee 28 Section
5.11 Rights of the Collateral Trustee 29 Section 5.12 Limitations on Duty of
Collateral Trustee in Respect of Collateral 29 Section 5.13 Assumption of
Rights, Not Assumption of Duties 30 Section 5.14 No Liability for Clean Up of
Hazardous Materials 30 Section 5.15 Other Relationships with the Obligors 30

 



i

 

 

ARTICLE 6 RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE 31 Section 6.1
Resignation or Removal of Collateral Trustee 31 Section 6.2 Appointment of
Successor Collateral Trustee 31 Section 6.3 Succession 31 Section 6.4 Merger,
Conversion or Consolidation of Collateral Trustee 32 Section 6.5 Concerning the
Collateral Trustee and the Parity Lien Representatives 32       ARTICLE 7
MISCELLANEOUS 33 Section 7.1 Amendment 33 Section 7.2 Voting 35 Section 7.3
Further Assurances. 35 Section 7.4 Successors and Assigns 36 Section 7.5 Delay
and Waiver 36 Section 7.6 Notices 37 Section 7.7 Entire Agreement 37 Section 7.8
Compensation; Expenses 37 Section 7.9 Indemnity 39 Section 7.10 Severability 39
Section 7.11 Headings 39 Section 7.12 Obligations Secured 39 Section 7.13
Governing Law 39 Section 7.14 Consent to Jurisdiction 40 Section 7.15 Waiver of
Jury Trial 41 Section 7.16 Counterparts, Electronic Signatures 41 Section 7.17
Effectiveness 41 Section 7.18 Obligors and Additional Obligors 41 Section 7.19
Insolvency 42 Section 7.20 Rights and Immunities of Parity Lien Representatives
42 Section 7.21 Intercreditor Agreement 42 Section 7.22 PP&E Proceeds Account
Control Agreement 42 Section 7.23 Force Majeure 42 Section 7.24 Representations
and Warranties 43 Section 7.25 Additional Persons Bound Hereby 43

 

Schedules

Schedule I - Secured Hedge Counterparties

Schedule II - Mortgaged Properties

Schedule III - Excluded Leases

 

Exhibits

Exhibit A - Form of Additional Parity Lien Debt Certificate

Exhibit B - Form of Collateral Trust Joinder (Additional Parity Lien Debt)

Exhibit C - Form of Collateral Trust Joinder (Additional Obligor)

 

ii

 

 

AMENDED AND RESTATED

COLLATERAL TRUST AGREEMENT

 

This AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT (as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
Section 7.1 hereof, this “Agreement”) is dated as of April 20],20, 2016 and is
by and among Calumet Specialty Products Partners, L.P., a limited partnership
organized under the laws of the State of Delaware (the “Parent”), the other
Obligors from time to time party hereto, Wilmington Trust, National Association,
not in its individual capacity but solely as Trustee, the other Parity Lien
Representatives from time to time party hereto and Wilmington Trust, National
Association, as collateral trustee for the benefit of the Parity Lien Secured
Parties (in such capacity and together with its successors in such capacity, the
“Collateral Trustee”).

 

RECITALS

 

OnWHEREAS, on the date hereof, Calumet Lubricants Co., Limited Partnership, a
limited partnership organized under the laws of the State of Indiana
(“Calumet”), and each of the Secured Hedge Counterparties listed on Schedule I
are party to the Secured Hedge Agreements set forth opposite such Secured Hedge
Counterparty’s name on Schedule I.;

 

WHEREAS, Calumet is party to that certain Collateral Trust Agreement dated as of
April 21, 2011, as amended by that certain Amendment No. 1 to Collateral Trust
Agreement dated as of June 24, 2011 (but effective as of April 21, 2011), that
certain Amendment No. 2 to Collateral Trust Agreement dated as of April 21, 2011
(but effective as of September 30, 2011) and that certain Amendment No. 3 to
Collateral Trust Agreement dated as of April 21, 2011 (but effective as of
January 1, 2013) (as amended, the “Existing Collateral Trust Agreement”), by and
among Calumet, the Guarantors from time to time party thereto, the Secured Hedge
Counterparties from time to time party thereto and Bank of America, N.A., as
administrative agent.;

 

TheWHEREAS, the Parent and Calumet Finance Corp., a Delaware corporation
(“Finance Corp.” and together with the Parent, collectively, the “Issuers”),
intend to issueissued 11.5% Senior Secured Notes due 2021 (the
“InitialDischarged Notes”) in an aggregate principal amount of up to
$400,000,000 pursuant to an Indenture dated as of April 20, 2016 (the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Discharged Indenture”), by and among the Issuers, the
other Obligors and Wilmington Trust, National Association, as trustee (in such
capacity and together with its successors in such capacity, the “Prior
Trustee”).;

 

WHEREAS, the Issuers have paid and performed in full the Discharged Notes and
all other obligations under the Discharged Indenture, the Discharged Indenture
has been satisfied and discharged in accordance with the terms thereof and as
such, as of July 31, 2020, no Parity Lien Obligations remain outstanding under
the Discharged Indenture;

 



1

 

 

WHEREAS, the Issuers have offered each Eligible Holder (as defined in the
Offering Memorandum (defined below)) of the Issuers’ 7.625% Senior Notes due
2022 (the “Old Notes”) to exchange up to $200 million aggregate principal amount
of such Old Notes for up to $200 million aggregate principal amount of the
Issuers’ newly issued 9.25% Senior Secured First Lien Notes due 2024 (the
“Initial Notes”) in accordance with the Confidential Offering Memorandum dated
on or about July 6, 2020 (the “Offering Memorandum”);

 

WHEREAS, the Initial Notes will be issued by the Issuers pursuant to an
Indenture dated on or about August 5, 2020 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Indenture”), by and
among the Issuers, the other Obligors party thereto as Guarantors and Wilmington
Trust, National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Trustee”);

 

TheWHEREAS, the Issuers and the other Obligors intend to secure their
Obligations under the Indenture, the Secured Hedge Agreements, any future Parity
Lien Debt and any other Parity Lien Obligations, with Liens on all present and
future Collateral to the extent that such Liens have been provided for in the
applicable Parity Lien Security Documents.; and

 

ThisWHEREAS, this Agreement amends and restates the Existing Collateral Trust
Agreement and sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

 

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

 

AGREEMENT

 

InNOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties to this Agreement hereby agree as follows:

 

Article 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Defined Terms. TheCapitalized terms used in this Agreement that are
defined in the recitals hereto have the meanings specified in the recitals. In
addition, the following terms will have the following meanings:

 

“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders.

 

“Additional Mortgage Instrument” has the meaning set forth in Section 3.8(d)(i).

 

“Additional Notes” has the meaning given to such term in the Indenture as in
effect on the date hereof.

 



2

 

 

“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b)(i).

 

“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

 

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Parity Lien Debt or their Parity Lien Representative, as set
forth in the indenture, credit agreement, secured hedge agreement or other
agreement governing such Series of Parity Lien Debt, for the benefit of all
holders of each existing and future Series of Parity Lien Debt, the Collateral
Trustee and each existing and future holder of Parity Liens:

 

(1) that all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by any Obligor to secure any Obligations
in respect of such Series of Parity Lien Debt, whether or not upon property
otherwise constituting collateral for such Series of Parity Lien Debt, and that
all such Parity Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Parity Lien Obligations equally and ratably;

 

(2) that the holders of Obligations in respect of such Series of Parity Lien
Debt are bound by the provisions of this Agreement and the Intercreditor
Agreement, including the provisions relating to the order of application of
proceeds from the enforcement of Parity Liens; and

 

(3) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement, the Intercreditor Agreement and the Parity
Lien Security Documents.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, however, that beneficial ownership of 10% or
more of the Voting Stock of a Person will be deemed to be control by the other
Person; and further, that any third Person which also beneficially owns 10% or
more of the Voting Stock of a specified Person shall not be deemed to be an
Affiliate of either the specified Person or the other Person merely because of
such common ownership in such specified Person. For purposes of this definition,
the terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Approved Counterparty” means any of the following: (a) J. Aron & Company, Koch
Supply & Trading, LP, Merrill Lynch Commodities, Inc., JPMorgan Chase Bank,
N.A., Bank of America, N.A., BP Products North America Inc., BP Energy Company,
NATIXIS, Barclays Bank PLC, J.P. Morgan Ventures Energy Corporation, Macquarie
Bank Limited, or any successor by merger of the foregoing (together with any
trading affiliate of any of foregoing entities that has comparable credit
support, if any, from the applicable parent entity), (b) any Person whose senior
unsecured debt ratings, if any, or otherwise the corporate credit rating or
issuer rating, as the case may be (or whose parent entity has any such rating if
such Person receives comparable credit support from such parent entity), are not
less than A3 from Moody’s Investors Service, Inc. or A- from Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., and any
successors thereto, and (c) with respect to Forward Purchase Contracts only, any
Person that is a Forward Purchase Secured Hedge Counterparty.

 



3

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized by law to close, or are in fact closed, in New
York City or in the city where the corporate trust office of the Trustee
specified in the Indenture is located.

 

“Calumet” has the meaning set forth in the recitals.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Collateral” means all properties and assets of the Obligors now owned or at any
time hereafter acquired in which Liens have been granted, or purported to be
granted, by such Obligor to the Collateral Trustee to secure any or all of the
Parity Lien Obligations, and from and after the time the Collateral Trustee is
required to release its Liens pursuant to Section 3.2 upon any properties or
assets, shall exclude such properties or assets; provided that the Collateral
shall not include any “Posted Credit Support” (as defined in any Secured Hedge
Agreement), any Working Capital Priority Collateral or any Excluded Property.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Obligors, an agreement
substantially in the form of Exhibit C.

 

“Excluded Property” means, with respect to any Obligor, including any Person
that becomes an Obligor after the date hereof, (a) any leased Real Property
which (i) has an actual, annual rent less than $5,000,000 or (ii) is located
outside of the United States, (b) any owned real or personal Property which is
located outside of the United States, provided that the aggregate net book value
of all real or personal Property of all of the Obligors excluded pursuant to
this clause (b) shall not exceed the greater of $5,000,000 or 3% of the net book
value of the assets of the Parent and its Restricted Subsidiaries (as defined in
the Indenture), (c) any other owned Real Property located in the United States,
regardless of when acquired, which has a net book value of less than $5,000,000,
(d) the leased Real Property described on Schedule III hereto, and any other
leased Real Property that is a lease of office space being used for
administrative or similar corporate support services and that is not part of any
Refinery Property, (e) any leased personal Property, (f) any owned personal
Property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either governed by the UCC or effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (g) any
Pledged Purchase Property, (h) any catalyst elements and precious metals
necessary for the operation of the refinery assets of the Obligors in the
ordinary course of business, (i) all of the Capital Stock of each of the
Subsidiaries of the Parent, (j) all customer contracts, tax refunds and
financial hedge agreements, (k) any “Posted Credit Support” (as defined in any
Secured Hedge Agreement), (l) any General Intangible (as defined in the UCC),
permit, lease, license, contract or other Instrument (as defined in the UCC) of
an Obligor if the grant of a security interest in such General Intangible,
permit, lease, license, contract or other Instrument in the manner contemplated
by the Parity Lien Security Documents, under the terms thereof or under
applicable law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Obligor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (i) any such
prohibition shall only apply to the extent that any such prohibition could not
be rendered ineffective pursuant to the UCC or any other applicable law
(including any Debtor Relief Laws (as defined in the Parity Lien Documents)) or
principles of equity and (ii) in the event of the termination or elimination of
any such prohibition or the requirement for any consent contained in any
applicable law, General Intangible, permit, lease, license, contract or other
Instrument, to the extent sufficient to permit any such item to become
Collateral, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, such General Intangible, permit, lease,
license, contract or other Instrument shall be automatically and simultaneously
included as Collateral, (m) any intellectual property acquired after the Issue
Date (as defined in the Indenture),April 20, 2016, (n) commercial tort claims
(i) relating to accounts (other than accounts or other payment obligations
constituting the identifiable proceeds of Collateral) or inventory, (ii) seeking
damages of $1,000,000 or less and existing on the Issue Date (as defined in the
Indenture),April 20, 2016, and (iii) seeking damages of $5,000,000 or less and
arising after the Issue Date (as defined in the Indenture),April 20, 2016, and
(o) any accounting systems that at any time evidence or contain information
relating to any Working Capital Priority Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon.

 



4

 

 

“Exposure” means, for any Secured Hedge Counterparty, on any date of
determination, the sum of (a) with respect to all Swap Contracts to which such
Secured Hedge Counterparty is a party other than Forward Purchase Contracts, the
amount determined in good faith by the applicable Secured Hedge Counterparty
equal to the aggregate amount, if any, that would be or is payable by any
Obligor to such Secured Hedge Counterparty under the Secured Hedge Agreements
with such Secured Hedge Counterparty, as if (i) each such Secured Hedge
Agreement were being terminated early on such date of determination due to a
“Termination Event”, “Event of Default”, “Additional Event of Default”, or
“Additional Termination Event”, where such Obligor is the sole “Affected Party,”
or the sole “Defaulting Party”, as applicable, and (ii) the Secured Hedge
Counterparty were the sole party determining such payment amount (with the
applicable Secured Hedge Counterparty making such determination reasonably in
accordance with the provisions of the above-described Secured Hedge Agreement)
less the aggregate amount of “Posted Credit Support” (as defined in any Secured
Hedge Agreement) provided by or on behalf of any Obligor to such Secured Hedge
Counterparty in respect of such Secured Hedge Agreements and (b) with respect to
all Forward Purchase Contracts to which such Secured Hedge Counterparty is a
counterparty, such Forward Purchase Secured Hedge Counterparty’s Forward
Purchase Limited Exposure in the aggregate. If, as of the date of determination,
any Secured Hedge Agreement has been terminated and a payment is expected to
become due to the relevant Secured Hedge Counterparty in respect of such
termination, then, for purposes of calculating its Exposure pursuant to
subclause (a) hereof, (x) until such termination payment has been calculated
pursuant to the terms of the Secured Hedge Agreement, such Secured Hedge
Counterparty shall reasonably estimate the amount of such termination payment,
and (y) after such termination payment has been calculated pursuant to the terms
of the Secured Hedge Agreement, the actual termination payment (including any
accrued interest due thereon) shall thereafter be used; provided, however, if
such Secured Hedge Agreement included both Forward Purchase Contracts and Swap
Contracts that were not Forward Purchase Contracts, then the Secured Hedge
Counterparty shall continue to calculate Exposure pursuant to subclause (a) on a
gross basis with respect only to Swap Contracts that were not Forward Purchase
Contracts without regard to any netting of transactions that may have resulted
from including Forward Purchase Contracts in the calculation of the termination
payment.

 

“Forward Purchase Contract” means a Swap Contract that involves the purchase or
sale of any physical commodity.

 

“Forward Purchase Exposure” means, for any Forward Purchase Secured Hedge
Counterparty, the amount determined in good faith by such Forward Purchase
Secured Hedge Counterparty equal to the aggregate amount, if any, that would be
or is payable by any Obligor to such Forward Purchase Secured Hedge Counterparty
under the Secured Hedge Agreements with respect to all Forward Purchase
Contracts to which such Forward Purchase Secured Hedge Counterparty is a party,
as if (a) each such Secured Hedge Agreement were being terminated early on such
date of determination due to a “Termination Event”, “Event of Default”,
“Additional Event of Default”, or “Additional Termination Event”, where such
Obligor is the sole “Affected Party,” or the sole “Defaulting Party”, as
applicable, and (b) the Forward Purchase Secured Hedge Counterparty were the
sole party determining such payment amount (with the applicable Forward Purchase
Secured Hedge Counterparty making such determination reasonably in accordance
with the provisions of the above-described Secured Hedge Agreement) less the
aggregate amount of “Posted Credit Support” (as defined in any Secured Hedge
Agreement) provided by or on behalf of any Obligor to such Forward Purchase
Secured Hedge Counterparty in respect of such Secured Hedge Agreements. If, as
of the date of determination, any Secured Hedge Agreement has been terminated
and a payment (in respect of a Forward Purchase Contract) is expected to become
due to the relevant Forward Purchase Secured Hedge Counterparty in respect of
such termination, then, for purposes of calculating its Forward Purchase
Exposure hereunder, (i) until such termination payment has been calculated
pursuant to the terms of the Secured Hedge Agreement, such Forward Purchase
Secured Hedge Counterparty shall reasonably estimate the amount of such
termination payment, and (ii) after such termination payment has been calculated
pursuant to the terms of the Secured Hedge Agreement, the actual termination
payment (including any accrued interest due thereon) shall thereafter be used;
provided, however, if such Secured Hedge Agreement included both Forward
Purchase Contracts and Swap Contracts that were not Forward Purchase Contracts,
then the Secured Hedge Counterparty shall continue to calculate its Forward
Purchase Exposure on a gross basis with respect only to Forward Purchase
Contracts without regard to any netting of transactions that may have resulted
from including other Swap Contracts that were not Forward Purchase Contracts in
the calculation of the termination payment.

 

“Forward Purchase Limit” means $150,000,000.

 



5

 

 

“Forward Purchase Limited Exposure” means, for any Forward Purchase Secured
Hedge Counterparty, the lower of (i) such Forward Purchase Secured Hedge
Counterparty’s Forward Purchase Exposure and (ii) the product of (a) the Forward
Purchase Limit and (b) such Forward Purchase Secured Hedge Counterparty’s
Forward Purchase Exposure Percentage.

 

“Forward Purchase Exposure Percentage” means, for any Forward Purchase Secured
Hedge Counterparty, the percentage determined by dividing (a) the amount of such
Forward Purchase Secured Hedge Counterparty’s Forward Purchase Exposure then in
effect by (b) the aggregate amount of all Forward Purchase Secured Hedge
Counterparties’ Forward Purchase Exposures then in effect.

 

“Forward Purchase Secured Hedge Counterparty” means a Secured Hedge Counterparty
that has entered into one or more Forward Purchase Contracts with an Obligor.

 

“Guarantee” means a guarantee by any Person other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets, acting as co-obligor or through letters of credit or reimbursement
agreements in respect thereof, of all or any part of any Indebtedness of any
other Person.

 

“Hedge Agreement Default” means any event or condition that constitutes an
“Event of Default” or a “Termination Event”, where an Obligor is the sole
“Defaulting Party” or the sole “Affected Party”, respectively, under, and as
defined in, any Parity Lien Document related to Secured Hedge Agreements.

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Parity Lien Document, including
payment obligations under Swap Contracts.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Parent, any Subsidiary of the Parent or any Obligor or any of the Collateral and
all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.9(a).

 

“Indenture” has the meaning set forth in the recitals.

 

“Initial Notes” has the meaning set forth in the recitals.

 



6

 

 

“Insolvency or Liquidation Proceeding” means:

 

(1) any case commenced by or against any Obligor under Title 11, U.S. Code or
any similar federal or state law for the relief of debtors, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of any Obligor, any receivership or assignment for the
benefit of creditors relating to any Obligor or any similar case or proceeding
relative to any Obligor or its creditors, as such, in each case whether or not
voluntary;

 

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Obligor, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of any Obligor are determined and any payment or distribution is or
may be made on account of such claims.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement dated as of the date hereof, among the Obligors, the
Collateral Trustee, on behalf of itself and the holders of the Notes and any
other Parity Lien Obligations, the Working Capital Facility Agent, and the other
parties from time to time party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Issuers” has the meaning set forth in the recitals.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction other than a precautionary financing
statement respecting a lease not intended as a security agreement.

 

“Mortgage Instrument” means each of the mortgages, deeds of trust or deeds, or
Additional Mortgage Instruments, to secure debt (as the same may be amended,
modified, restated or supplemented from time to time) encumbering the fee
interest and/or leasehold interest of the applicable Obligor in each of the
Mortgaged Properties in favor of the Collateral Trustee, on behalf of the Parity
Lien Secured Parties.

 

“Mortgaged Properties” means each of the Refinery Properties, the Terminal
Property and each of the other Real Properties designated on Schedule II as a
Mortgaged Property and any other Real Properties required by any Parity Lien
Document to become subject to a Mortgage Instrument, but excluding (a) the
packaging facility previously operated by one or more Obligors in Wall Township,
New Jersey and (b) any such Real Properties in which the Collateral Trustee’s
Liens are from time to time released pursuant to this Agreement.

 

“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.

 



7

 

 

“Obligations” means any principal, premium, if any, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization, whether or not a claim for post-filing interest is allowed in
such proceeding), penalties, fees, charges, expenses, indemnifications,
reimbursement obligations, damages, guarantees, and other liabilities or amounts
payable under the documentation governing any Indebtedness, including Swap
Contracts, or in respect thereto.

 

“Obligor” means (a) each Subsidiary of the Parent who has Guaranteed payment of
any Parity Lien Obligations, in each case until their respective Guarantee of
all Parity Lien Obligations is released in accordance with the terms of the
applicable Parity Lien Documents and (b) any other Person that at any time
provides collateral security for any Parity Lien Obligations, in each case,
including their respective successors and assigns.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Parent by two officers of the Parent, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Parent, including:

 

(a) a statement that the Person making such certificate has read such covenant
or condition;

 

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

 

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

 

“Parent” has the meaning set forth in the preamble.

 

“Parity Lien” means a Lien granted by any Obligor in favor of the Collateral
Trustee pursuant to a Parity Lien Security Document, at any time, upon any
property of any such Obligor to secure any Parity Lien Obligation.

 

“Parity Lien Debt” means:

 

(1) the Indebtedness under the Initial Notes and Guarantees thereof;

 

(2) the Indebtedness under the Secured Hedge Agreements, including any Forward
Purchase Contracts, listed on Schedule I; and

 



8

 

 

(3) any other Indebtedness (other than intercompany indebtednessIndebtedness
owing to the Parent or its Subsidiaries) of any Obligor (including Additional
Notes and Guarantees thereof and Indebtedness under Secured Hedge Agreements,
including any Forward Purchase Contracts, entered into after the date of this
Agreement) that is secured equally and ratably with, or in the case of any
Forward Purchase Limited Exposure, with the priority provided in Section 3.4
with respect to, the Parity Lien Obligations by a Parity Lien that is permitted
to be incurred and so secured under each applicable Parity Lien Document;
provided that in the case of any Indebtedness referred to in clause (3) of this
definition, that:

 

(a) on or before the date on which such Indebtedness is incurred by any Obligor,
such Indebtedness is designated by the Parent, in an Additional Parity Lien Debt
Certificate executed and delivered in accordance with Section 3.8(b), as “Parity
Lien Debt” for the purposes of the Indenture and this Agreement;

 

(b) other than in the case of any Additional Notes and Guarantees thereof issued
under the Indenture, such Indebtedness is governed by an indenture, secured
hedge agreementSecured Hedge Agreement, credit agreement or other agreement that
includes an Additional Secured Debt Designation and, in each case, the Parity
Lien Representative of such Parity Lien Debt (other than Additional Notes) shall
have executed a Collateral Trust Joinder; and

 

(c) all other requirements set forth in Section 3.8 have been complied with;
provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Parent will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all other
Parity Lien Debt.

 

“Parity Lien Debt Default” means any Event of Default (as defined in the
Indenture), Hedge Agreement Default or any similar event or condition set forth
in any other Parity Lien Document that causes, or permits holders of the
applicable Series of Parity Lien Debt outstanding thereunder (with or without
the giving of notice or lapse of time, or both, and whether or not notice has
been given or time has lapsed) to cause, the Parity Lien Debt outstanding
thereunder to become immediately due and payable.

 

“Parity Lien Documents” means, collectively, the Parity Lien Security Documents,
the Indenture, the Notes, the other Note Documents (as defined in the
Indenture), the Secured Hedge Agreements (including each Confirmation and Credit
Support Document entered into, and defined, thereunder) and any additional
indenture, supplemental indenture, credit agreement, Secured Hedge Agreement or
other agreement governing each other Series of Parity Lien Debt.

 

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect of the Parity Lien Debt and Parity Lien Documentsthereof.

 

“Parity Lien Representative” means:

 

(1) in the case of the Notes, the Trustee;

 

(2) any holder of Parity Lien Debt acting in its individual capacity so long as
such Person is, or has become, a party to this Agreement; or

 



9

 

 

(3) in the case of any Series of Parity Lien Debt (other than as described in
clause (1) or (2) above), the trustee, agent or representative of the holders of
such Series of Parity Lien Debt that (A) is appointed to act for the holders of
such Series of Parity Lien Debt (for purposes related to the administration of
the Parity Lien Security Documents) pursuant to a Secured Hedge Agreement,
indenture, credit agreement or other agreement governing such Series of Parity
Lien Debt, together with its successors in such capacity, and (B) has become a
party to this Agreement by executing a Collateral Trust Joinder.

 

“Parity Lien Secured Parties” means the Trustee, for the benefit of the holders
of the Notes, the Secured Hedge Counterparties, the Collateral Trustee and any
other holder of Parity Lien Debt.

 

“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Security Agreement, the Intercreditor Agreement and all joinders
thereto, the Mortgage Instruments, the PP&E Proceeds Account Control Agreement,
and all other security agreements, pledge agreements, hypothecs, collateral
assignments, mortgages, deeds of trust, deeds to secure debt, collateral agency
agreements, debentures, control agreements or other grants or transfers for
security executed and delivered by any Obligor creating (or purporting to
create) a Parity Lien upon Collateral in favor of the Collateral Trustee
(including, without limitation, the financing statements under the Uniform
Commercial Code of the relevant state), for the benefit of any of the Parity
Lien Secured Parties, in each case, as amended, supplemented, modified, renewed,
restated or replaced, in whole or in part, from time to time, in accordance with
its terms and Section 7.1.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.

 

“Pledged Purchase Property” means Property that is subject to a Lien securing
only purchase money Indebtedness (including obligations in respect of capital
leases and synthetic lease obligations) incurred by any Obligor to finance fixed
assets.

 

“PP&E Proceeds Account” has the meaning assigned to such term in the Security
Agreement.

 

“PP&E Proceeds Account Control Agreement” means an agreement among an Obligor,
Bank of America, N.A. or an Affiliate thereof, as depository institution or
securities intermediary, as applicable, and the Collateral Trustee, in a form
reasonably acceptable to the Collateral Trustee and the Parent, and which
provides the Collateral Trustee with “control” as such term is used in the UCC,
while also providing to the Parent the ability to select investment options for
the balance therein that provide customary rates or return for cash equivalents.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement.

 



10

 

 

“Real Properties” means, at any time, each of the facilities and real Properties
owned, leased or operated by any Obligor at such time.

 

“Refinery Properties” means each of the refinery facilities owned and operated
by any Obligor and located in Shreveport, Louisiana, and each of the specialty
hydrocarbon processing facilities owned and operated by any Obligor and located
in Princeton, Louisiana, Cotton Valley, Louisiana, Shreveport, Louisiana,
Louisiana, Missouri, Great Falls, Montana, San Antonio, Texas, and Superior,
Wisconsin, respectively, and each of the specialty hydrocarbon processing
facilities owned and operated by any Obligor and located in Shreveport,
Louisiana, Dickinson, Texas, Wall Township, New Jersey, Karns City,
Pennsylvania, and Porter, Texas and Dickinson, Texas.

 

“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2. For purposes of
this definition, Parity Lien Debt registered in the name of, or beneficially
owned by, the Parent or any Subsidiary of the Parent will be deemed not to be
outstanding.

 

“Restricted Subsidiary” shall have the meaning provided in the Indenture or,
following any discharge or termination of the Indenture, shall mean any
Subsidiary of the Parent.

 

“Secured Hedge Agreement” means any Swap Contract entered into by an Obligor for
commodities traded by such Obligor in the ordinary course of business
(regardless of whether such Swap Contract is effected by means of an option
contract, a futures contract, an over-the-counter hedging agreement or
otherwise) that is (a) in effect on the date hereof with a Secured Hedge
Counterparty and listed on Schedule I hereto or (b) is entered into after the
date hereof with a counterparty that is or becomes a Secured Hedge Counterparty
at the time such Swap Contract is entered provided that (i) such Secured Hedge
Counterparty has, or has appointed a representative that has, become a party
hereto by executing a Collateral Trust Joinder and (ii) the provisions under
Section 3.8 have been satisfied with respect to the Indebtedness under such Swap
Contract.

 

“Secured Hedge Counterparty” means any Approved Counterparty that enters into a
Secured Hedge Agreement and is a party hereto (including by a Collateral Trust
Joinder in accordance with Section 3.8).

 

“Security Agreement” means the Second Amended and Restated Security and Pledge
Agreement dated as of the date hereof, by and among the Issuers, the other
Obligors and the Collateral Trustee, for the benefit of the Parity Lien Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Series of Parity Lien Debt” means, severally, (a) the Obligations under the
Indenture, (b) the Obligations under each Secured Hedge Agreement (with Secured
Hedge Agreements between one or more of the same Obligors, on the one hand, and
one or more of the same Secured Hedge Counterparties, on the other hand,
constituting a single Series of Parity Lien Debt, so long as such Secured Hedge
Agreements represent confirmations or transactions under a single common
agreement among such parties), and (c) each separate issue of Indebtedness which
constitutes Parity Lien Debt (with agreements between one or more of the same
Obligors, on the one hand, and one or more of the same counterparties, on the
other hand, constituting a single issue and a single Series of Parity Lien Debt,
so long as such agreements represent confirmations or transactions under a
single common agreement among such parties).

 



11

 

 

“Subsidiary” means, with respect to any specified Person:

 

(1) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(2) any partnership (whether general or limited) or limited liability company
(a) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (b) if there is more than a single general partner or member,
either (x) the only managing general partners or managing members of which are
such Person or one or more Subsidiaries of such Person (or any combination
thereof) or (y) such Person owns or controls, directly or indirectly, a majority
of the outstanding general partner interests, member interests or other Voting
Stock of such partnership or limited liability company, respectively.

 

“Swap Contract” means, with respect to any specified Person:

 

(1) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements entered into with one or more financial institutions and
designed to protect the Person or any of its Restricted Subsidiaries entering
into the agreement against fluctuations in interest rates with respect to
Indebtedness incurred;

 

(2) foreign exchange contracts and currency protection agreements entered into
with one or more financial institutions and designed to protect the Person or
any of its Restricted Subsidiaries entering into the agreement against
fluctuations in currency exchanges rates with respect to Indebtedness incurred;

 

(3) any commodity futures contract, commodity option or other similar agreement
or arrangement designed to protect against fluctuations in the price of
hydrocarbonsHydrocarbons used, produced, processed or sold by that Person or any
of its Restricted Subsidiaries at the time;

 

(4) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; and

 

(5) other agreements or arrangements designed to protect such Person or any of
its Restricted Subsidiaries against currency,fluctuations in interest rate,
commodity price, commodity availability or similar risksrates, commodity prices
or currency exchange rates; and in each case are entered into only in the normal
course of business and not for speculative purposes; and in each case are
entered into only in the ordinary course of business and not for speculative
purposes.

 



12

 

 

“Terminal Properties” means the terminal facilities owned and operated by
Calumet and located in BurhnamBurnham, Illinois, Crookston, Minnesota, Proctor,
Minnesota, Elmendorf, Texas and Rhinelander, Wisconsin.

 

“Trustee” has the meaning set forth in the recitals.

 

“Trust Estate” has the meaning set forth in Section 2.1.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors, managers or
trustees of such Person.

 

“Working Capital Facility Agent” means Bank of America, N.A., in its capacity as
agent for the lenders under the Working Capital Facility Credit Agreement, and
its successors thereto.

 

“Working Capital Facility Credit Agreement” means the Second Amended and
Restated Credit Agreement dated as of July 14, 2014, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
among certain Obligors, the lenders identified therein and the Working Capital
Facility Agent.

 

“Working Capital Priority Collateral” means (all defined terms used in this
definition but not defined in this Agreement shall have the respective meanings
given such terms in the UCC):

 

(a) any and all right, title and interest of the Parent or any of its
Subsidiaries in and to the following Property of such Person, whether now owned
or existing or owned, acquired or arising hereafter:

 

(i) all Accounts (other than Accounts or other payment obligations constituting
the identifiable proceeds of Collateral);

 

(ii) all Inventory;

 

(iii) all chattel paper, instruments, documents and general intangibles
(including, without limitation, contract rights, indemnification rights and
license rights), in each case relating to Accounts (other than Accounts or other
payment obligations constituting the identifiable proceeds of Collateral) or
Inventory;

 

(iv) all deposit accounts (other than the PP&E Proceeds Account), and all
deposits and other sums at any time credited to any such deposit account,
including any sums in any dominion account, springing dominion account, blocked
or lockbox account or any account into which such sums are swept;

 

(v) all cash and cash equivalents (other than cash proceeds of dispositions of
Collateral required to be deposited into the PP&E Proceeds Account);

 



13

 

 

(vi) all letter-of-credit rights and supporting obligations, in each case
relating to Accounts (other than Accounts or other payment obligations
constituting the identifiable proceeds of Collateral) or Inventory;

 

(vii) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any Working Capital Priority
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and

 

(viii) all commercial tort claims relating to Accounts (other than Accounts or
other payment obligations constituting the identifiable proceeds of Collateral)
or Inventory; and;

 

(b) all proceeds, products and accessions to the Property described in the
foregoing clause (a).

 

Section 1.2 Rules of Interpretation.

 

(a) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of such
agreement or instrument and this Agreement.

 

(b) The use in this Agreement or any of the other Parity Lien Security Documents
of the word “include” or “including,” when following any general statement, term
or matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but will be deemed to refer to all other items or matters
that fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall.”

 

(c) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.

 

(d) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of any Parity Lien Document (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date of this Agreement;
provided that, unless otherwise set forth herein, any reference to any such
section, clause, paragraph or other provision shall refer to such section,
clause, paragraph or other provision of such Parity Lien Document (including any
definition contained therein) as amended or modified from time to time if such
amendment or modification has been made in accordance with such Parity Lien
Document and this Agreement.

 



14

 

 

(e) This Agreement and the other Parity Lien Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Parity Lien Security Documents.

 

Article 2

 

THE TRUST ESTATE

Section 2.1 Declaration of Trust.

 

To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Obligors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
on all of such Obligor’s right, title and interest in, to and under all
Collateral and on all Liens now or hereafter granted to the Collateral Trustee
by each Obligor under any Parity Lien Security Document for the benefit of the
Parity Lien Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Parity Lien Security Documents,
and all interests, rights, powers and remedies of the Collateral Trustee
thereunder or in respect thereof and all cash and non-cash proceeds thereof
(collectively, the “Trust Estate”).

 

The Collateral Trustee and its successors and permitted assigns under this
Agreement will hold the Trust Estate in trust for the benefit solely and
exclusively of all current and future Parity Lien Secured Parties as security
for the payment of all present and future Parity Lien Obligations.

 

Notwithstanding the foregoing, if at any time:

 

(a) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

 

(b) the Collateral Trustee holds no other property in trust as part of the Trust
Estate;

 

(c) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized at the lower of (A) 105% of the aggregate undrawn amount thereof
and (B) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Parity Lien Documents) is outstanding
and payable under this Agreement to the Collateral Trustee or any of its
co-trustees or agents (whether in an individual or representative capacity); and

 



15

 

 

(d) the Parent delivers to the Collateral Trustee an Officers’ Certificate
stating that the Obligors are not required by any Parity Lien Document to grant
any Parity Lien upon any property, then the Trust Estate arising hereunder will
terminate, except that all provisions set forth in Sections 7.8 and 7.9 that are
enforceable by the Collateral Trustee or any of its co-trustees or agents
(whether in an individual or representative capacity) will remain enforceable in
accordance with their terms.

 

The parties to this Agreement further declare and covenant that the Trust Estate
will be held and distributed by the Collateral Trustee subject to the further
agreements herein.

 

Section 2.2 Collateral Shared Equally and Ratably. The parties to this Agreement
agree that the payment and satisfaction of all of the Parity Lien Obligations
will be secured equally and ratably by the Parity Liens established in favor of
the Collateral Trustee for the benefit of the Parity Lien Secured Parties,
notwithstanding the time of incurrence of any Parity Lien Obligations or time or
method of creation or perfection of any Parity Liens securing such Parity Lien
Obligations.

 

Section 2.3 Identical Liens. The parties to this Agreement agree that it is
their intention that the Parity Liens be identical.

 

Article 3

 

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

Section 3.1 Appointment and Undertaking of the Collateral Trustee.

 

(a) Each Parity Lien Secured Party (other than the Collateral Trustee) acting as
its own Parity Lien Representative or through its respective Parity Lien
Representative, as applicable, hereby appoints the Collateral Trustee to serve
as collateral trustee hereunder on the terms and conditions set forth herein.
Subject to, and in accordance with, this Agreement, the Collateral Trustee will,
and is hereby authorized to, as collateral trustee, for the benefit solely and
exclusively of the present and future Parity Lien Secured Parties:

 

(i) accept, enter into, hold, maintain, administer and enforce all Parity Lien
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Parity Lien
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;

 

(ii) take all lawful and commercially reasonable actions permitted under the
Parity Lien Security Documents that it may deem necessary or advisable to
protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;

 



16

 

 

(iii) deliver and receive notices pursuant to this Agreement and the Parity Lien
Security Documents;

 

(iv) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Parity Lien
Security Documents and its other interests, rights, powers and remedies;

 

(v) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

 

(vi) execute and deliver amendments to the Parity Lien Security Documents as
from time to time authorized pursuant to Section 7.1 accompanied by an Officers’
Certificate to the effect that the amendment was permitted under Section 7.1;

 

(vii) release or subordinate any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 3.2; and

 

(viii) enter into and perform its obligations and protect, exercise and enforce
its interest, rights, powers and remedies under the Intercreditor Agreement.

 

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
unless and until it shall have been directed by written notice of an Act of
Parity Lien Debtholders and then only in accordance with the provisions of this
Agreement.

 

(d) Notwithstanding anything to the contrary contained in this Agreement,
neither the Parent nor any of its Affiliates may serve as Collateral Trustee.

 

Section 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

 

(a) as directed by an Act of Parity Lien Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Parity Lien Document and otherwise setting forth the
requirements of Section 4.1(b)(i) and 4.1(b)(ii);

 



17

 

 

(b) as required by Article 4;

 

(c) to release or subordinate Liens on Collateral to the extent permitted by
each applicable Parity Lien Document; provided that the Collateral Trustee
receives an Officers’ Certificate confirming the foregoing; or

 

(d) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction.

 

Section 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice from a Parity Lien Representative stating that any event has
occurred that constitutes a default under any Parity Lien Document entitling the
Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
the Collateral Trustee will await direction by an Act of Parity Lien Debtholders
and, subject to the terms of the Intercreditor Agreement, will act, or decline
to act, as directed by an Act of Parity Lien Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien Debtholders. The
Collateral Trustee shall in no way be liable or obligated to take any action in
the absence of (i) express provisions in the Parity Lien Security Documents to
the contrary or (ii) any Act of Parity Lien Debtholders, and shall not be liable
or responsible for any action taken upon an Act of Parity Lien Debtholders.

 

Section 3.4 Application of Proceeds.

 

(a) The Collateral Trustee will apply the proceeds of any collection, sale by
the Collateral Trustee, foreclosure or other realization upon, or exercise of
any right or remedy with respect to, any Collateral and the proceeds of any
title insurance or other insurance policy (including business interruption
insurance not constituting “Collateral” (as defined in the Working Capital
Facility Credit Agreement)) required under any Parity Lien Document or otherwise
covering the Collateral, and any condemnation proceeds with respect to the
Collateral, in the following order of application:

 

FIRST, to the payment of all amounts then due and payable under this Agreement
on account of the Collateral Trustee’s fees and any costs, expenses, reasonable
legal fees (including reasonable legal fees and costs of counsel to the
Collateral Trustee) or other liabilities of any kind incurred by the Collateral
Trustee or any co-trustee or agent of the Collateral Trustee in connection with
any Parity Lien Document (including, but not limited to, indemnification
obligations (other than contingent indemnification obligations)), in each case,
in accordance with Sections 7.8 and 7.9;

 



18

 

 

SECOND, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt, and any other
Parity Lien Obligations, in either case that are then due and payable, in such
order as may be provided in the Parity Lien Documents in an amount sufficient to
pay in full in cash all outstanding Parity Lien Debt, and all other Parity Lien
Obligations, that are in either case then due and payable (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding but
excluding contingent indemnity obligations for which no claim has been made) and
including the discharge or cash collateralization (at the lower of (A) 105% of
the aggregate undrawn amount thereof and (B) the percentage of the aggregate
undrawn amount required for release of Liens under the terms of the applicable
Parity Lien Documents) of all outstanding letters of credit, if any,
constitutingthe reimbursement obligations in respect of which constitute Parity
Lien Debt; provided, however, that for purposes of determining the amount of
Parity Lien Obligations owed to any Secured Hedge Counterparty that is also a
Forward Purchase Secured Hedge Counterparty pursuant to this clause second, the
gross amount of Parity Lien Obligations (other than any amount payable in
respect of any Forward Purchase Contract) and the gross amount of Parity Lien
Obligations in respect of Forward Purchase Contracts shall be calculated
separately (without regard to any netting between Forward Purchase Contracts and
other Swap Contracts) and the amount of Parity Lien Obligations payable to such
Secured Hedge Counterparty that is also a Forward Purchase Secured Hedge
Counterparty in respect of such Forward Purchase Contracts shall be limited to
such Forward Purchase Secured Hedge Counterparty’s Forward Purchase Limited
Exposure; provided, further that in no event shall the Parity Lien Obligations
owing to a Forward Purchase Secured Hedge Counterparty under this clause second
exceed the net Parity Lien Obligations of the Secured Hedge Counterparties then
outstanding;

 

THIRD, to the extent not paid under clause second above, to the payment of any
other Parity Lien Obligations that are then due and payable in respect of
Forward Purchase Contracts owed towith any Forward Purchase Secured Hedge
Counterparty, ratably in accordance with any other Parity Lien Obligations
owedthat are then due and payable to each such Forward Purchase Secured Hedge
Counterparty after deducting amounts paid under clause second above; and

 

FOURTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Parent or the applicable
Obligor, as the case may be, and as directed in writing by the Parent, its
successors or assigns, or as a court of competent jurisdiction may direct.

 

(b) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future issuance of Additional Notes and each future Series of Parity Lien
Debt will be required to deliver to the Collateral Trustee a Collateral Trust
Joinder and an Additional Secured Debt Designation as provided in Section 3.8 at
the time of incurrence of such Series of Parity Lien Debt.

 



19

 

 

(c) Upon receipt from the Parent of an Officers’ Certificate certifying that (i)
no Parity Lien Obligations are then due and payable as described in paragraphs
SECOND and THIRD of Section 3.4(a) hereof and (ii) no letter of credit
reimbursement obligations which constitute Parity lien Debt are outstanding, the
Collateral Trustee shall, after payment of any amounts described in paragraph
FIRST of Section 3.4(a) hereof that are then due and payable, pay the proceeds
of any title insurance (other than any mortgagee policy of title insurance), any
other insurance policy required under any Parity Lien Document or otherwise
covering the Collateral, or any business interruption insurance and any
condemnation proceeds with respect to the Collateral, as directed in writing by
the Parent or its successors or assigns. In making the determinations and
allocations in accordance with Section 3.4(a), the Collateral Trustee may
conclusively rely upon information supplied by the relevant Parity Lien
Representative as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to its respective Parity Lien Debt and any
other Parity Lien Obligations.

 

Section 3.5 Powers of the Collateral Trustee.

 

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Parity Lien Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it in accordance with this Agreement from time to time in
respect of any matter by an Act of Parity Lien Debtholders.

 

(b) No Parity Lien Representative or holder of Parity Lien Obligations (other
than the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee, and the Collateral Trustee will have no
liability whatsoever for any act or omission of any Parity Lien Representative
or any holder of Parity Lien Obligations.

 

Section 3.6 Documents and Communications. The Collateral Trustee will permit
each Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable written notice and at reasonable times from time to time to inspect
and copy, at the cost and expense of the party requesting such copies, any and
all Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications received by the Collateral Trustee in its
capacity as such.

 

Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Parity Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.

 



20

 

 

Section 3.8 Additional Parity Lien Debt.

 

(a) The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to any Parity Lien Obligations
constituting Additional Notes or a Series of Parity Lien Debt that is issued or
incurred after the date hereof; provided that:

 

(i) such Parity Lien Obligations are identified as Parity Lien Debt in
accordance with the procedures set forth in Section 3.8(b); and

 

(ii) the designated Parity Lien Representative identified pursuant to Section
3.8(b) signs a Collateral Trust Joinder and an Additional Secured Debt
Designation and delivers the same to the Collateral Trustee.

 

(b) The Parent will be permitted to designate as an additional holder of Parity
Lien Debt hereunder each Person who is, or who becomes, the registered holder of
Parity Lien Debt incurred by any Obligor after the date of this Agreement in
accordance with the terms of all applicable Parity Lien Documents. The Parent
may only effect such designation by delivering to the Collateral Trustee an
Additional Parity Lien Debt Certificate that:

 

(i) states that the applicable Obligor intends to incur additional Parity Lien
Debt (“Additional Parity Lien Debt”) that is permitted by each applicable Parity
Lien Document to be secured with a Parity Lien equally and ratably with all
other Parity Lien Debt;

 

(ii) specifies the name, address and contact information of the Parity Lien
Representative for such series of Additional Parity Lien Debt for purposes of
Section 7.6;

 

(iii) attaches as Exhibit 1 to such Additional Parity Lien Debt Certificate a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by each Obligor; and

 

(iv) states that the Parent has caused a copy of the Additional Parity Lien Debt
Certificate and the related Collateral Trust Joinder to be delivered to each
then existing Parity Lien Representative;

 

provided that, no Indebtedness incurred under the Working Capital Facility
Credit Agreement or otherwise secured by the Working Capital Priority Collateral
may be designated as Parity Lien Debt pursuant to this Section 3.8(b).

 

Although the Parent shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate, each Collateral Trust Joinder and each Additional
Secured Debt Designation to each then existing Parity Lien Representative, the
failure to so deliver a copy of the Additional Parity Lien Debt Certificate,
Collateral Trust Joinder and/or Additional Secured Debt Designation to any
then-existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this Section
3.8 are complied with. The Collateral Trustee shall have the right to request
that the Parent provide to it a legal opinion or opinions of counsel (subject to
customary assumptions, qualifications and exceptions and substantially similar
to any such opinions delivered to it on the date of this Agreement as it relates
to the subject matter thereof) as to the Additional Parity Lien Debt being
secured by a valid and perfected security interest in the Collateral; provided
that (i) such legal opinion or opinions need not address any collateral of a
type not previously covered by any legal opinion delivered by or on behalf of
the Parent and (ii) nothing shall preclude such legal opinion or opinions from
being delivered on a post-closing basis after the incurrence of such Additional
Parity Lien Debt if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow any Obligor to incur additional
Indebtedness (including Additional Notes) unless otherwise permitted by the
terms of all applicable Parity Lien Documents.

 



21

 

 

(c) With respect to any Parity Lien Obligations constituting Additional Notes or
a Series of Parity Lien Debt that is issued or incurred after the date hereof,
each Obligor agrees to take such actions (if any) as may from time to time
reasonably be requested by the Collateral Trustee, provided that the Collateral
Trustee shall have no obligation to do so and shall have no liability in
connection with or in failing to do so, or any Act of Parity Lien Debtholders,
and enter into such technical amendments, modifications and/or supplements to
the then existing Guarantees and Parity Lien Security Documents (or execute and
deliver such additional Parity Lien Security Documents) as may from time to time
be reasonably requested by such Persons, provided that the Collateral Trustee
shall have no obligation to do so and shall have no liability in connection with
or failing to do so, to ensure that the Additional Notes or the Additional
Parity Lien Debt, as applicable, are secured by, and entitled to the benefits
of, the Parity Lien Security Documents, and each Parity Lien Secured Party (by
its acceptance of the benefits hereof) hereby agrees to, and authorizes the
Collateral Trustee to enter into, any such technical amendments, modifications
and/or supplements (and additional Parity Lien Security Documents). Each Obligor
hereby further agrees that, if there are any recording, filing or other similar
fees payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, the Parent and the other respective Obligors, on a joint
and several basis.

 

(d) Without limitation of the foregoing, each Obligor agrees to take the
following actions with respect to the Mortgaged Properties with respect to all
Additional Parity Lien Debt (it being understood that any such actions may be
taken following the incurrence of any such Additional Parity Lien Debt on a
post-closing basis if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt) to the extent necessary to ensure that such
Additional Parity Lien Debt is secured by, and entitled to the benefits of, the
Parity Lien Security Documents with respect to such Mortgaged Properties:

 

(i) each applicable Obligor shall enter into, and deliver to the Collateral
Trustee a mortgage modification or new mortgage, debenture, hypothec, deed of
trust, deed to secure Indebtedness or similar document, instrument or agreement
with regard to each Real Property subject to a mortgage, debenture, hypothec,
deed of trust, deed to secure Indebtedness or similar document, instrument or
agreement (each such mortgage, debenture, hypothec, deed of trust, deed to
secure Indebtedness or similar document, instrument or agreement an “Additional
Mortgage Instrument”), in proper form for recording in all applicable
jurisdictions, in a form and substance reasonably satisfactory to the Collateral
Trustee; and

 



22

 

 

(ii) each applicable Obligor will cause to be delivered to the Collateral
Trustee a local counsel opinion (subject to customary assumptions,
qualifications and exceptions and substantially similar to any such opinions
delivered to it on the date of this Agreement as it relates to the subject
matter thereof) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to such Mortgaged Property.

 

Article 4

 

OBLIGATIONS ENFORCEABLE BY THE OBLIGORS

 

Section 4.1 Release of Liens on Collateral.

 

(a) The Collateral Trustee’s Liens upon the Collateral will be automatically
released:

 

(i) in whole, upon (A) payment in full in cash of (1) all outstanding Parity
Lien Debt and (2) all other Parity Lien Obligations that are outstanding, due
and payable at the time all of the Parity Lien Debt is paid in full in cash
(other than contingent indemnity obligations for which no claim has been made),
(B) termination or expiration of all commitments to extend credit under all
Parity Lien Documents, (C) the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) of all outstanding
letters of credit issued pursuant to any Parity Lien Documents, and (D) as to
any Series of Parity Lien Debt outstanding under Secured Hedge Agreements, the
collateralization thereof with Eligible Collateral (as defined in the applicable
Swap Contract) at the lower of (1) 105% of the applicable Secured Hedge
Counterparty’s Exposure and (2) the percentage of such Secured Hedge
Counterparty’s Exposure required for release of Liens under the terms of the
applicable Parity Lien Documents;

 

(ii) as to any Collateral of an Obligor that is (A) released as an Obligor under
each Parity Lien Document and (B) is not obligated (as primary obligor or
guarantor) with respect to any other Parity Lien Obligations and so long as the
respective release does not violate the terms of any Parity Lien Document which
then remains in effect;

 

(iii) as to any Collateral of any Obligor that is sold, transferred or otherwise
disposed of by any Obligor to a Person that is not (either before or after such
sale, transfer or disposition) the Parent or a Restricted Subsidiary (as defined
in the Indenture) of the Parent in a transaction or other circumstance that is
permitted by all of the Parity Lien Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided that the Collateral Trustee’s Liens upon the
Collateral will not be released if the sale or other disposition is subject to
Article 5 of the Indenture;

 



23

 

 

(iv) as to a release of less than all or substantially all of the Collateral, if
consent to the release of all Parity Liens on such Collateral has been given by
an Act of Parity Lien Debtholders;

 

(v) in whole, if the Liens on such Collateral have been released in accordance
with the terms of each Series of Parity Lien Debt;

 

(vi) as to a release of all or substantially all of the Collateral, if (A)
consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided for in the applicable Parity Lien Documents and (B) the
Parent has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained; or

 

(vii) as to any properties or assets that become “Posted Credit Support” (as
defined in any Secured Hedge Agreement), Working Capital Priority Collateral or
Excluded Property.

 

(b) Without limiting the foregoing, each party hereto agrees that if the
Collateral Trustee at any time receives:

 

(i) an Officers’ Certificate (in each case which the Collateral Trustee shall be
entitled to rely upon) stating that (A) the signing officer has read Article 4
of this Agreement and understands the provisions and the definitions relating
hereto, (B) such officer has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not the conditions precedent in this Agreement, the Intercreditor Agreement and
all other Parity Lien Documents, if any, relating to the release of the
Collateral have been complied with, (C) in the opinion of such officer, such
conditions precedent, if any, have been complied with and (D) such release of
Collateral did not violate the terms of any applicable Parity Lien Document; and

 

(ii) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; then, promptly following receipt by
the Collateral Trustee of the items required by this Section 4.1(b), upon
request of the Parent, the Collateral Trustee will execute (with such
acknowledgements and/or notarizations as are required) and deliver evidence of
such release to the applicable Obligor.

 



24

 

 

(c) The Collateral Trustee hereby agrees that:

 

(i) in the case of any release pursuant to Section 4.1(a)(iii), if the terms of
any such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
subject to the Intercreditor Agreement and at the written request of and at the
expense of the Parent or other applicable Obligor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

 

(ii) at any time when a Parity Lien Debt Default has occurred and is continuing,
within one Business Day of the receipt by it of any Act of Parity Lien
Debtholders pursuant to Section 4.1(a)(iv), the Collateral Trustee will deliver
a copy of such Act of Parity Lien Debtholders to each Parity Lien
Representative.

 

Section 4.2 Delivery of Copies to Parity Lien Representatives. The Parent will
deliver to each Parity Lien Representative a copy of each Officers’ Certificate
delivered to the Collateral Trustee pursuant to Section 4.1(b), together with
copies of all documents delivered to the Collateral Trustee with such Officers’
Certificate. The Parity Lien Representatives will not be obligated to take
notice thereof or to act thereon. Each Parity Lien Representative (other than
the Trustee) shall, within one Business Day of the receipt by it of the
Officers’ Certificate and proposed release instrument(s) delivered to the
Collateral Trustee pursuant to Section 4.1(b), deliver a copy of such notice to
each registered holder of the Series of Parity Lien Debt for which it acts as
Parity Lien Representative.

 

Section 4.3 Collateral Trustee not Required to Serve, File or Record. Subject to
Section 3.2 and this Article 4, the Collateral Trustee is not required to serve,
file, register or record any instrument releasing or subordinating its Liens on
any Collateral; provided that if any Obligor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of any Obligor to comply with the
requirements of such UCC provision (which written request must be accompanied by
an Officers’ Certificate relating to the same).

 

Section 4.4 Release of Liens in Respect of Notes. In addition to any release
pursuant to Sections 3.2 or 4.1 hereof, the Collateral Trustee’s Parity Liens
will no longer secure the Notes outstanding under the Indenture or any other
Obligations under the Note Documents (as defined in the Indenture), and the
right of the holders of the Notes to the benefits and proceeds of the Collateral
Trustee’s Parity Liens on the Collateral will terminate and be discharged as
provided for in Section 12.05 of the Indenture., and after such termination and
discharge of the Indenture, all covenants, limitations, obligations and
restrictions contained in the Indenture referred to or referenced herein as
applying to or restricting the actions or conduct of any of the Obligors shall
be without further force or effect. For the avoidance of doubt, such release,
termination and discharge with respect to the Notes and any other Obligations
under the Note Documents shall not release or discharge Liens securing Parity
Lien Obligations other than the Notes and any other Obligations under the Note
Documents.

 

Section 4.5 Release of Liens in Respect of any Series of Parity Lien Debt other
than the Notes. In addition to any release pursuant to Sections 3.2 or 4.1
hereof, as to any Series of Parity Lien Debt other than the Notes, the
Collateral Trustee’s Parity Lien will no longer secure such Series of Parity
Lien Debt (a) if such Parity Lien Debt has been paid or satisfied in full (or,
with respect to Secured Hedge Counterparties, collateralized with Eligible
Collateral (as defined in the applicable Swap Contract) at the lower of (A) 105%
of such Secured Hedge Counterparty’s Exposure and (B) the percentage of such
Secured Hedge Counterparty’s Exposure required for release of Liens under the
terms of the applicable Parity Lien Documents), all commitments to extend credit
in respect of such Series of Parity Lien Debt have been terminated and all other
Parity Lien Obligations related thereto that are outstanding and unpaid at the
time such Series of Parity Lien Debt is paid are also paid or satisfied in full
or (b) if such Liens are otherwise released by the terms of the Parity Lien
Documents applicable to such Parity Lien Debt.

 

25

 

 

Article 5

 

IMMUNITIES OF THE COLLATERAL TRUSTEE

 

Section 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Parity Lien Documents or the Intercreditor Agreement, or
otherwise exist against the Collateral Trustee. Without limiting the generality
of the foregoing sentences, the use of the term “trustee” in this Agreement with
reference to the Collateral Trustee is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.

 

Section 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

 

Section 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee. The Collateral Trustee
shall at the request of the Parent execute additional Parity Lien Security
Documents delivered to it after the date of this Agreement (including to secure
Obligations arising under Additional Parity Lien Debt to the extent such
Obligations are permitted to be incurred and secured under the Parity Lien
Documents); provided that such additional Parity Lien Security Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee or conflict with the terms of the Intercreditor Agreement.
The Collateral Trustee will not otherwise be bound by, or be held obligated by,
the provisions of any credit agreement, indenture or other agreement governing
Parity Lien Debt (other than this Agreement and the other Parity Lien Security
Documents to which it is a party).

 



26

 

 

Section 5.4 Solicitation of Instructions.

 

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Parity Lien Debtholders, an Officers’
Certificate, a legal opinion from counsel to the Parent or an order of a court
of competent jurisdiction, as to any action that it may be requested or required
to take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the other Parity Lien Security Documents,
and the Collateral Trustee will not be liable for any action it takes or omits
to take in good faith in reliance on any such certificate, opinion or order. In
the absence of bad faith on its part, the Collateral Trustee may rely, and will
be protected in acting or refraining from acting, upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper Person. The Collateral Trustee need not investigate any
fact or matter stated in the document, but, in the case of any document which is
specifically required to be furnished to the Collateral Trustee pursuant to any
provision hereof, the Collateral Trustee shall examine the document to determine
whether it conforms to the requirements of this Agreement (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein).

 

(b) No written direction given to the Collateral Trustee by an Act of Parity
Lien Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

 

(c) The Collateral Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders pursuant to the provisions of
this Agreement, unless such holders shall have furnished to the Collateral
Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or thereby.

 

Section 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except as determined
by a court of competent jurisdiction in a final, nonappealable judgment to have
resulted from the Collateral Trustee’s gross negligence or willful misconduct.

 

Section 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement but excluding Exhibits attached hereto, be delivered to it
in a form and with substantive provisions reasonably satisfactory to it. The
Collateral Trustee (i) makes no representation as to the validity or adequacy of
any Parity Lien Document and (ii) is not responsible for any statement in any
Parity Lien Document other than its certificate of authentication and any
representations and warranties made by it.

 



27

 

 

Section 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by any Obligor in
compliance with the provisions of this Agreement or delivered to it by any
Parity Lien Representative as to the holders of Parity Lien Obligations for whom
it acts, without being required to determine the authenticity thereof or the
correctness of any fact stated therein or the propriety or validity of service
thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature believed by it
in good faith to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Parity Lien Security
Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Parity Lien Security Documents. The Collateral Trustee (a) shall
not be responsible to any Parity Lien Secured Party for any recitals,
statements, information, representations or warranties of any other Person
contained herein, in the Parity Lien Documents or in any document, certificate
or other writing delivered in connection herewith or therewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectability,
priority of sufficiency of this Agreement by or against any other Person, the
Parity Lien Documents or the financial condition of the Parent, the other
Obligors or any of them and (b) shall not be required to ascertain or inquire as
to the performance or observation of any of the terms, covenants or conditions
of this Agreement or any Parity Lien Document.

 

Section 5.8 Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.

 

Section 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders in accordance with this Agreement and will be fully
protected if it does so, and any action taken, suffered or omitted pursuant to
hereto or thereto shall be binding on the holders of Parity Lien Obligations.

 

Section 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 



28

 

 

Section 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by an Act of Parity Lien
Debtholders or by order of a court of competent jurisdiction.

 

Section 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

 

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee
reasonably selected by it in good faith or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Trustee will not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any Liens on the Collateral. The Collateral Trustee shall
deliver to each other Parity Lien Representative a copy of any such written
request. The Collateral Trustee will be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee reasonably selected by the
Collateral Trustee in good faith.

 

(b) Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Obligor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Parity Lien
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral. The Collateral Trustee shall not be under any
obligation to the Trustee or any holder of Parity Lien Debt to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Parity Lien Security Document or the
Intercreditor Agreement or to inspect the properties, books or records of any
Obligor.

 



29

 

 

Section 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

 

(a) each of the parties thereto will remain liable under each of the Parity Lien
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not be executed;

 

(b) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and

 

(c) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any Obligor.

 

Section 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

Section 5.15 Other Relationships with the Obligors. Wilmington Trust, National
Association and its Affiliates (and any successor Collateral Trustee and its
Affiliates) may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
any Obligor and its Affiliates as though it was not the Collateral Trustee
hereunder and without notice to or consent of the Trustee or any holder of
Parity Lien Obligations. The Trustee and the holders of the Parity Lien
Obligations acknowledge that, pursuant to such activities, Wilmington Trust,
National Association or its Affiliates (and any successor Collateral Trustee and
its Affiliates) may receive information regarding any Obligor or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Obligor or such Affiliate) and acknowledge that the Collateral
Trustee shall not be under any obligation to provide such information to the
Trustee or the holders of the Parity Lien Obligations. Nothing herein shall
impose or imply any obligation on the part of Wilmington Trust, National
Association (or any successor Collateral Trustee) to advance funds.

 



30

 

 

Article 6


 

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

Section 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

 

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ prior written notice of resignation to each Parity Lien Representative and
the Parent; and

 

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Parity Lien Debtholders by giving not less than 30 days’ prior written
notice to the Collateral Trustee.

 

Section 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Parent), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

 

(a) authorized to exercise corporate trust powers; and

 

(b) having a combined capital and surplus of at least $250,000,000. The
Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

Section 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

 

(a) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;

 

(b) such Person will send notice to the Working Capital Facility Agent of its
acceptance of the appointment as successor Collateral Trustee and will agree in
such notice to assume the obligations of the Collateral Trustee under the
Intercreditor Agreement; and

 

(c) the predecessor Collateral Trustee will (at the expense of the Parent)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.

 



31

 

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

 

Section 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that (i)
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2 and (ii) prior to
any such merger, conversion or consolidation, the Collateral Trustee shall have
notified the Parent and each Parity Lien Representative thereof in writing.

 

Section 6.5 Concerning the Collateral Trustee and the Parity Lien
Representatives.

 

(a) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that, other than any holder of
Parity Lien Debt that is expressly a party hereto in its individual capacity,
this Agreement has been signed by each Parity Lien Representative not in its
individual capacity or personally but solely in its capacity as trustee,
representative or agent for the benefit of the related holders of the applicable
Series of Parity Lien Debt in the exercise of the powers and authority conferred
and vested in it under the related Parity Lien Documents, and in no event shall
such Parity Lien Representative, in its individual capacity, have any liability
for the representations, warranties, covenants, agreements or other obligations
of any other party under this Agreement, any Parity Lien Document or in any of
the certificates, reports, documents, data notices or agreements delivered by
such other party pursuant hereto or thereto.

 

(b) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by Wilmington Trust, National Association, not in its individual capacity or
personally but solely in its capacity as Collateral Trustee, and in no event
shall Wilmington Trust, National Association, in its individual capacity, have
any liability for the representations, warranties, covenants, agreements or
other obligations of any other party under this Agreement, any Parity Lien
Document or in any of the certificates, reports, documents, data notices or
agreements delivered by such other party pursuant hereto or thereto.(c)
Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by Wilmington Trust, National Association not in its individual capacity or
personally but solely in its capacity ascapacities as Collateral Trustee and
Trustee, and in no event shall Wilmington Trust, National Association, in its
individual capacity, have any liability for the representations, warranties,
covenants, agreements or other obligations of any other party under this
Agreement, any Parity Lien Document or in any of the certificates, reports,
documents, data notices or agreements delivered by such other party pursuant
hereto or thereto.

 



32

 

 

(c) [Reserved].

 

(d) In entering into this Agreement, the Collateral Trustee shall be entitled to
the benefit of every provision of the Indenture relating to the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the “Collateral Trustee” thereunder. In no event will the
Collateral Trustee be liable for any act or omission on the part of the Obligors
or any Parity Lien Representative.

 

(e) Except as otherwise set forth herein, neither the Collateral Trustee nor any
Parity Lien Representative shall be required to exercise any discretion or take
any action, but shall be required to act or refrain from acting (and shall be
fully protected in so acting or refraining from acting) solely upon the
instructions of the applicable Required Parity Lien Debtholders as provided in
this Agreement or the related Parity Lien Document; provided that neither the
Collateral Trustee nor any Parity Lien Representative shall be required to take
any action that (i) it in good faith believes exposes it to personal liability
unless it receives an indemnification satisfactory to it from the applicable
holders of the Parity Lien Obligations with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable law.

 

Article 7

 

MISCELLANEOUS

Section 7.1 Amendment.

 

(a) This Agreement and any other Parity Lien Security Document may be amended,
waived or supplemented only by writing executed by the applicable Obligor and
the Collateral Trustee, acting as directed by an Act of Parity Lien Debtholders,
except that:

 

(i) any amendment, waiver or supplement that has the effect solely of:

 

(A) adding or maintaining Collateral, securing additional Parity Lien Debt that
was otherwise permitted by the terms of the Parity Lien Documents to be secured
by the Collateral or preserving, perfecting or establishing the Liens thereon or
the rights of the Collateral Trustee therein; or

 

(B) providing for the assumption of any Obligor’s obligations under any Parity
Lien Document in the case of a merger or consolidation or sale of all or
substantially all of the properties or assets of such Obligor to the extent
permitted by the terms of the Indenture and the other Parity Lien Documents, as
applicable; will become effective when executed and delivered by the applicable
Obligor party thereto and, if required for effectiveness pursuant to its terms,
the Collateral Trustee;

 



33

 

 

(ii) no amendment, waiver or supplement that reduces, impairs or adversely
affects the right of any holder of Parity Lien Obligations:

 

(A) to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (ii) or the definition
of “Act of Parity Lien Debtholders” or “Required Parity Lien Debtholders”),

 

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral; or

 

(C) to require that Liens securing Parity Lien Obligations be released or
subordinated only as set forth in the provisions described in Section 3.2 or
Article 4, will become effective without the consent of the requisite percentage
or number of holders of each Series of Parity Lien Debt adversely affected
thereby under the applicable Parity Lien Document;

 

(iii) no amendment, waiver or supplement that imposes any obligation upon the
Collateral Trustee or any Parity Lien Representative or adversely affects the
rights of the Collateral Trustee or any Parity Lien Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such Parity Lien Representative,
respectively; and

 

(iv) no amendment, waiver or supplement that releases all or substantially all
of the Collateral will become effective without the consent of each Parity Lien
Representative, acting on behalf of the applicable Series of Parity Lien Debt in
accordance with the Parity Lien Documents governing such Series of Parity Lien
Debt.

 

(b) Notwithstanding anything to the contrary contained in Section 7.1(a) but
subject to Sections 7.1(a)(ii) and 7.1(a)(iii):

 

(i) any mortgage or other Parity Lien Security Document may be amended, waived
or supplemented with the approval of the applicable Obligor and the Collateral
Trustee acting as directed in writing by the Required Parity Lien Debtholders,
unless such amendment, waiver or supplement would not be permitted under the
terms of this Agreement or any Parity Lien Documents; and

 

(ii) any mortgage or other Parity Lien Security Document may be amended, waived
or supplemented with the approval of the applicable Obligor and the Collateral
Trustee (but without the consent of or notice to any holder of Parity Lien
Obligations and without any action by any holder of Notes or other Parity Lien
Obligations) (A) to cure any ambiguity, defect or inconsistency or (B) to make
any other changes that do not have an adverse effect on the validity of the Lien
created thereby.

 



34

 

 

(c) The Collateral Trustee will not enter into any amendment, waiver or
supplement of any Parity Lien Security Document unless it has received an
Officers’ Certificate to the effect that such amendment, waiver or supplement
will not result in a breach of any provision or covenant contained in this
Agreement, the Intercreditor Agreement or any of the Parity Lien Documents.
Prior to executing any amendment, waiver or supplement pursuant to this Section
7.1, the Collateral Trustee will be entitled to receive an opinion of counsel of
the Parent to the effect that the execution of such document is authorized or
permitted hereunder, and with respect to amendments adding Collateral, an
opinion of counsel of the Parent addressing customary creation and perfection
(which opinion may be subject to customary assumptions, qualifications and
exceptions).

 

Section 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt will cast
its votes in accordance with the Parity Lien Documents governing such Series of
Parity Lien Debt. The amount of Parity Lien Debt to be voted by a Series of
Parity Lien Debt will equal (1) in the case of a Series of Parity Lien Debt that
is not Indebtedness under a Secured Hedge Agreement, the aggregate principal
amount of Obligations held by holders of such Series of Parity Lien Debt, and
(2) in the case of a Series of Parity Lien Debt that is Indebtedness under one
or more Secured Hedge Agreements, the applicable Secured Hedge Counterparty’s
Exposure under such Secured Hedge Agreements. Following and in accordance with
the outcome of the applicable vote under its Parity Lien Documents, the Parity
Lien Representative of each Series of Parity Lien Debt will vote the total
amount of Parity Lien Debt under that Series of Parity Lien Debt as a block in
respect of any vote under this Agreement. In connection with this Section 7.2,
the Collateral Trustee may conclusively rely upon information supplied by the
relevant Parity Lien Representative as to the amounts of Parity Lien Debt held
by each Series of Parity Lien Debt.

 

Section 7.3 Further Assurances.

 

(a) Each of the Obligors will do or cause to be done all acts and things that
may be reasonably necessary, or that the Collateral Trustee from time to time
may reasonably request, to assure and confirm that the Collateral Trustee holds,
for the benefit of the holders of Parity Lien Obligations, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become, or are required by any Parity Lien
Document to become, Collateral after the date hereof), in each case, as
contemplated by, and with the Lien priority required under, the Parity Lien
Documents and in connection with any merger, consolidation or sale of assets of
any Obligor, the property and assets of the Person which is consolidated or
merged with or into the any Obligor, to the extent that they are property or
assets of the types which would constitute Collateral under the security
documents, shall be treated as after-acquired property and such Obligor shall
take such action as may be reasonably necessary to cause such property and
assets to be made subject to the Parity Liens, in the manner and to the extent
required under the Parity Lien Documents.

 



35

 

 

(b) Upon the reasonable request of any Parity Lien Representative at any time
and from time to time, each of the Obligors will promptly, at its sole expense,
execute, acknowledge and deliver such security documents, instruments,
certificates, notices and other documents, and take such other actions as may be
reasonably necessary, or that any Parity Lien Representative may reasonably
request, to create, perfect, protect, assure or enforce the Liens and benefits
intended to be conferred, in each case as contemplated by the Parity Lien
Documents for the benefit of holders of Parity Lien Obligations; provided that
no such security document, instrument or other document shall be materially more
burdensome upon any Obligor than the Parity Lien Documents executed and
delivered (or required to be executed and delivered promptly after the date
hereof) by such Obligor in connection with the issuance of the Notes on or about
the date hereof.

 

(c) From and after the date hereof, the Parent shall, or shall cause the
applicable Obligors to, deliver such documents and takes such actions as are
required by Article 12 of the Indenture.

 

Section 7.4 Successors and Assigns.

 

(a) Except as provided in Section 5.2 and 6.1 through 6.4, the Collateral
Trustee may not, in its capacity as such, delegate any of its duties or assign
any of its rights hereunder, and any attempted delegation or assignment of any
such duties or rights will be null and void. All obligations of the Collateral
Trustee hereunder will inure to the sole and exclusive benefit of, and be
enforceable by, each Parity Lien Representative and each present and future
holder of Parity Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and permitted assigns.

 

(b) No Obligor may delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Obligors hereunder will
inure to the sole and exclusive benefit of, and be enforceable by, the
Collateral Trustee, each Parity Lien Representative and each present and future
holder of Parity Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and permitted assigns.

 

Section 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 



36

 

 

Section 7.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

 

If to the Collateral Trustee: Wilmington Trust, National Association  

CorporateGlobal Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

  Facsimile:  (612)- 217-5651

 

If to any Obligor: Calumet Specialty Products Partners, L.P.   2780 Waterfront
Pkwy. E. Dr., Suite 200   Indianapolis, IN  46214   Telephone: (317) 328-5660  
Facsimile: (317) 328-5676   Attention: Greg Morical  
Email:  greg.morical@calumetspecialty.com     If to the Trustee: Wilmington
Trust, National Association  

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

  Facsimile: (612)-217-5651

 

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant physical address or
number set forth above or, as to holders of Parity Lien Debt, its physical
address shown on the register kept by the office or agency where the relevant
Parity Lien Debt may be presented for registration of transfer or for exchange.
Failure to mail or delivery by facsimile a notice or communication to a holder
of Parity Lien Debt or any defect in it will not affect its sufficiency with
respect to other holders of Parity Lien Debt. Copies of notices may for
convenience be sent via email to the email addresses specified above or, as to
holders of Parity Lien Debt, to any email address shown on the register kept by
the office or agency where the relevant Parity Lien Debt may be presented for
registration of transfer or for exchange, but such email deliver shall not
constitute notice for purposes of this agreement.

 

If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.

 

Section 7.7 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

 

Section 7.8 Compensation; Expenses. The Obligors jointly and severally agree to
pay, within 10 Business Days of written demand:

 

(a) such compensation to the Collateral Trustee and its agents as the Parent and
the Collateral Trustee may agree in writing from time to time;

 



37

 

 

(b) all reasonable out-of-pocket costs and expenses incurred by the Collateral
Trustee and its agents in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any other Parity
Lien Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

 

(c) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Parity Lien Representative
(other than any holder of Parity Lien Debt that is expressly a party hereto in
its individual capacity) incurred in connection with the negotiation,
preparation, closing, administration, performance or enforcement of this
Agreement and the other Parity Lien Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by any Obligor;

 

(d) all reasonable out-of-pocket costs and expenses incurred by the Collateral
Trustee and its agents in creating, perfecting, preserving, releasing or
enforcing the Collateral Trustee’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
title insurance premiums;

 

(e) all other reasonable out-of-pocket costs and expenses incurred by the
Collateral Trustee and its agents in connection with the negotiation,
preparation and execution of the Parity Lien Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

 

(f) after the occurrence of any Parity Lien Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Parity Lien
Representative (other than any holder of Parity Lien Debt that is expressly a
party hereto in its individual capacity) in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Parity
Lien Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with the collection or enforcement of any of
the Parity Lien Obligations or the proof, protection, administration or
resolution of any claim based upon the Parity Lien Obligations in any Insolvency
or Liquidation Proceeding, including all fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Trustee, its agents or the Parity Lien Representatives (other
than any holder of Parity Lien Debt that is expressly a party hereto in its
individual capacity).

 

The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

 



38

 

 

Section 7.9 Indemnity.

 

(a) The Obligors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee, each Parity Lien Representative (other than any
holder of Parity Lien Debt that is expressly a party hereto in its individual
capacity) and each of their respective Affiliates and each and all of their
directors, officers, partners, trustees, employees, attorneys and agents, and
(in each case) their respective heirs, representatives, successors and assigns
(each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided that no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

 

(b) All amounts due under this Section 7.9 will be payable within 10 Business
Days upon written demand.

 

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Obligors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(d) No party hereto will ever assert any claim against any other party hereto,
on any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Parity Lien Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Indemnified Liability, and each of the parties hereto hereby
forever waives, releases and agrees not to sue upon any claim for any such lost
profits or special, indirect, consequential or (to the fullest extent lawful)
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(e) The agreements in this Section 7.9 will survive repayment of all other
Parity Lien Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.

 

Section 7.10 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

 

Section 7.11 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

 

Section 7.12 Obligations Secured. All obligations of the Obligors set forth in
or arising under this Agreement will be Parity Lien Obligations and are secured
by all Liens granted by the Parity Lien Security Documents.

 

Section 7.13 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 



39

 

 

Section 7.14 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:

 

(a) submits, for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction;

 

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in clause (a) above, and waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court;

 

(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.6;

 

(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

 

(e) agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

 



40

 

 

Section 7.15 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF
THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER
PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER PARITY LIEN
SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE OTHER PARITY
LIEN SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

Section 7.16 Counterparts, Electronic Signatures. This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument. The parties hereto may
sign this Agreement and any joinder, certificate or other deliverable hereunder
and transmit the executed copy by electronic means, including facsimile or
noneditable *.pdf files. The electronic copy of the executed Agreement and any
such joinder, certificate or other deliverable hereunder is and shall be deemed
an original signature.

 

Section 7.17 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and written or
telephonic authorization of delivery thereof.

 

Section 7.18 Obligors and Additional Obligors. The Parent will cause each Person
that hereafter becomes an Obligor ora Guarantor (as defined in the Indenture),
or that is required by any Parity Lien Document to become a party to this
Agreement, to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the Collateral
Trustee a Collateral Trust Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. Notwithstanding the foregoing, Calumet Montana
Refining, LLC, a Delaware limited liability company, shall not be required to
become a party to this Agreement. The Parent shall promptly provide each Parity
Lien Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section 7.18; provided that the failure to so deliver
a copy of the Collateral Trust Joinder to any then existing Parity Lien
Representative shall not affect the inclusion of such Person as a Obligor if the
other requirements of this Section 7.18 are complied with.

 



41

 

 

Section 7.19 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Obligor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

 

Section 7.20 Rights and Immunities of Parity Lien Representatives. The Trustee
and the Collateral Trustee will be entitled, to the extent applicable to such
entityPerson, to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any Parity Lien Representative will be entitled to
all of the rights, protections, immunities and indemnities set forth in the
credit agreement, indenture, Secured Hedge Agreement, Swap Contract or other
agreement governing the applicable Parity Lien Debt with respect to which such
Person will act as representative, in each case as if specifically set forth
herein. In no event will any Parity Lien Representative be liable for any act or
omission on the part of the Obligors or the Collateral Trustee hereunder.

 

Section 7.21 Intercreditor Agreement. Each Parity Lien Secured Party, by
accepting the benefits of the security provided hereby (i) agrees (or is deemed
to agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (ii) authorizes (or is deemed to
authorize) and instructs (or is deemed to instruct) the Collateral Trustee on
behalf of such Person to enter into, and to perform its obligations under, the
Intercreditor Agreement as Fixed Asset Collateral Trustee (as defined in the
Intercreditor Agreement) and to enter into any technical amendments,
modifications and/or supplements to the Intercreditor Agreement, including in
connection with any refinancing or replacement of the Working Capital Facility
Credit Agreement.

 

Section 7.22 PP&E Proceeds Account Control Agreement. Each Parity Lien Secured
Party, by accepting the benefits of the security provided hereby authorizes (or
is deemed to authorize) and instructs (or is deemed to instruct) the Collateral
Trustee on behalf of such Person to enter into, and to perform its obligations
under, the PP&E Proceeds Account Control Agreement and to enter into any
technical amendments, modifications and/or supplements thereto as may from time
to time be determined to be reasonably necessary by the Collateral Trustee.

 

Section 7.23 Force Majeure. The Collateral Trustee shall not be liable for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters or similar acts beyond its control.

 



42

 

 

Section 7.24 Representations and Warranties. The Collateral Trustee, each
Obligor and each Parity Lien Representative represents and warrants to the
others as of the date hereof (or, in the case of any Parity Lien Representative
that becomes a party hereto after the date hereof, on the date that it becomes
party hereto), that: (a) neither the execution and delivery of this Agreement
nor its performance of its obligations hereunder, will violate, or result in a
breach of the terms, conditions, or provisions of, or constitute a material
default under, any other agreement to which it is now subject; (b) it has all
requisite authority to execute, delivery and perform its obligations under this
Agreement; and (c) this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject only to
applicable bankruptcy, insolvency or similar laws and general principles of
equity.

 

Section 7.25 Additional Persons Bound Hereby. Each Parity Lien Secured Party
(other than the Parity Lien Representative) and each holder of any Parity Lien
Debt (other than the Parity Lien Representative) agrees, by virtue of becoming a
Parity Lien Secured Party or a holder of any Parity Lien Debt, as applicable,
that it shall be bound by the terms of this Agreement as if it were a party
hereto.

 

Section 7.26 Consent and Release of Bank of America, N.A. as Administrative
Agent for the Secured Hedge Counterparties under the Existing Collateral Trust
Agreement. Bank of America, N.A. in its capacity as administrative agent for the
Secured Hedge Counterparties (as defined in the Existing Collateral Trust
Agreement) (in such capacity, the “Secured Hedge Agent”) is executing this
Agreement below solely for the purpose of consenting to the amendment and
restatement of the Existing Collateral Trust Agreement pursuant to this
Agreement. Effective upon the execution and delivery of this Agreement by all
parties hereto, the Secured Hedge Agent resigns as the Secured Hedge Agent under
the Existing Collateral Trust Agreement and shall not have any rights, duties or
obligations under or with respect to this Agreement, and the parties hereto
hereby release the Secured Hedge Agent from all of its duties and obligations
under the Existing Collateral Trust Agreement.

 

[remainder of page intentionally left blank]

 

 

43



 

